Citation Nr: 1207495	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  10-24 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. Jackson, Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from October 1953 to September 1955.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from September and November 2009 rating decisions issued by the RO.  In August 2010, the Board remanded the issue for further development of the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

The Board's review of the evidence indicates that additional evidence may exist which has not yet been obtained.  According to a January 2011 VA examination report, the Veteran stated that he previously underwent six months of physical therapy for his left knee by a private physician in Puerto Rico.  In a May 1977 statement, which was translated from Spanish to English in November 2011, the Veteran asserted that he experienced discomfort and strong pains in his left knee stemming from a softball accident that occurred during service.  He further stated that he had been treated at the satellite clinic of the Hospital de Dama in Ponce, Puerto Rico, in 1973 with "special exercises, fomentations, and massages," and that he again sought treatment at this facility in 1977 due to persistent and continued pains.  These identified private treatment records have not been associated with the claims file.  Therefore, a remand for the purpose of attempting to obtain such records is required.

The Board also notes that the Veteran submitted a signed and dated VA Form 13055 in March 2011.  In this form, the Veteran provided his name, service number, Social Security number, branch of service, nature of injury/treatment, treatment dates, the organization that he was assigned to, and the name and location of the medical facility where he was given treatment.  It does not appear that the RO or appeals management center took any further action to locate service treatment records based on the receipt of this VA Form 13055.  

When a claimant's treatment records are lost or destroyed, the VA has a "heightened" duty to assist in the development of the claims. See Washington v. Nicholson, 19 Vet. App. 362, 369-70   (2005). See also 38 C.F.R. § 3.159(c) . Therefore, additional development by the RO/AMC is required.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO should make appropriate efforts to obtain records from the satellite clinic of the Hospital de Dama in Ponce, Puerto Rico, in 1973 with "special exercises, fomentations, and massage," and where he again sought treatment due to persistent and continued pains in 1977.  

2.  The RO must contact NPRC and request the Veteran's medical, and sick and morning reports, noting that this was a fire-related case.  The RO must submit a copy of the completed National Archives Form 13055.  Records of a Federal department or agency must be sought until it is reasonably certain that such records do not exist or that further efforts to obtain these records would be futile.  If the RO determines that this statutory standard has been met in seeking to obtain copies of the Veteran's service treatment records, the RO must provide to the Veteran an explanation of its efforts to obtain the records and explain that this statutory requirement has been met. Otherwise, further efforts must be made to obtain the records. 

3. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be re-adjudicated, to include consideration of all relevant received or submitted since the prior supplemental statement of the case. If the claims remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



